
	

113 S352 : Devil’s Staircase Wilderness Act of 2013
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		113th CONGRESS
		1st Session
		S. 352
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 20, 2013
			Referred to the Committee on Natural
			 Resources
		
		AN ACT
		To provide for the designation of the
		  Devil's Staircase Wilderness Area in the State of Oregon, to designate segments
		  of Wasson and Franklin Creeks in the State of Oregon as wild rivers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Devil’s Staircase Wilderness Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)MapThe term map means the map
			 entitled Devil’s Staircase Wilderness Proposal and dated June 15,
			 2010.
			(2)SecretaryThe term Secretary
			 means—
				(A)with respect to land under the jurisdiction
			 of the Secretary of Agriculture, the Secretary of Agriculture; and
				(B)with respect to land under the jurisdiction
			 of the Secretary of the Interior, the Secretary of the Interior.
				(3)StateThe term State means the State
			 of Oregon.
			(4)WildernessThe term Wilderness means the
			 Devil’s Staircase Wilderness designated by section 3(a).
			3.Devil’s staircase wilderness,
			 Oregon
			(a)DesignationIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the approximately 30,540 acres of Forest Service land and
			 Bureau of Land Management land in the State, as generally depicted on the map,
			 is designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Devil’s Staircase
			 Wilderness.
			(b)Map; legal description
				(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall prepare a map and legal description
			 of the Wilderness.
				(2)Force of lawThe map and legal description prepared
			 under paragraph (1) shall have the same force and effect as if included in this
			 Act, except that the Secretary may correct clerical and typographical errors in
			 the map and legal description.
				(3)AvailabilityThe map and legal description prepared
			 under paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service and Bureau of Land Management.
				(c)AdministrationSubject to valid existing rights, the area
			 designated as wilderness by this section shall be administered by the Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
				(1)any reference in that Act to the effective
			 date shall be considered to be a reference to the date of enactment of this
			 Act; and
				(2)any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary that has
			 jurisdiction over the land within the Wilderness.
				(d)Fish and WildlifeNothing in this section affects the
			 jurisdiction or responsibilities of the State with respect to fish and wildlife
			 in the State.
			(e)Adjacent management
				(1)In generalNothing in this section creates any
			 protective perimeter or buffer zone around the Wilderness.
				(2)Activities outside wildernessThe fact that a nonwilderness activity or
			 use on land outside the Wilderness can be seen or heard within the Wilderness
			 shall not preclude the activity or use outside the boundary of the
			 Wilderness.
				(f)Protection of Tribal RightsNothing in this section diminishes any
			 treaty rights of an Indian tribe.
			(g)Transfer of administrative
			 jurisdiction
				(1)In generalAdministrative jurisdiction over the
			 approximately 49 acres of Bureau of Land Management land north of the Umpqua
			 River in sec. 32, T. 21 S., R. 11 W, is transferred from the Bureau of Land
			 Management to the Forest Service.
				(2)AdministrationThe Secretary shall administer the land
			 transferred by paragraph (1) in accordance with—
					(A)the Act of March 1, 1911 (commonly known as
			 the Weeks Law) (16 U.S.C. 480 et seq.); and
					(B)any laws (including regulations) applicable
			 to the National Forest System.
					4.Wild and Scenic River designations, Wasson
			 Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(208)Franklin Creek, OregonThe 4.5-mile segment from its headwaters to
				the line of angle points within sec. 8, T. 22 S., R. 10 W., shown on the survey
				recorded in the Official Records of Douglas County, Oregon, as M64–62, to be
				administered by the Secretary of Agriculture as a wild river.
				(209)Wasson Creek, OregonThe 10.1-mile segment in the following
				classes:
					(A)The 4.2-mile segment from the eastern
				boundary of sec. 17, T. 21 S., R. 9 W., downstream to the western boundary of
				sec. 12, T. 21 S., R. 10 W., to be administered by the Secretary of the
				Interior as a wild river.
					(B)The 5.9-mile segment from the western
				boundary of sec. 12, T. 21 S., R. 10 W., downstream to the eastern boundary of
				the northwest quarter of sec. 22, T. 21 S., R. 10 W., to be administered by the
				Secretary of Agriculture as a wild
				river.
					.
		
	
		
			Passed the Senate
			 June 19, 2013.
			Nancy Erickson,
			Secretary
		
	
